DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2022 has been entered.  
 Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 12, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Falempin et al (9,816,463).  Falempin et al [Fig. 3, see annotations] teach A rotating detonation combustor comprising: a forward wall 3 disposed at an inlet end of the rotating detonation combustor; a radially inner wall 1, 15 surrounding a longitudinal axis and extending downstream from the forward wall to an outlet end of the rotating detonation combustor; a radially outer wall 5, 15 extending downstream from the forward wall to the outlet end, the radially outer wall surrounding the radially inner wall to define at least one annular plenum 2A, 2B between the radially inner wall and the radially outer wall; at least one partition 14, 15 [see annotations and note that top and bottom of the partition are bounded by the double arrows] proximate to the inlet end and defining at least two mixing zones, each partition of the at least one partition is uniformly spaced1 between the radially inner wall and the radially outer wall [i.e. as the partition(s) are parallel to the inner and outer wall, they are uniformly spaced with respect to them];  a plurality of oxidizer inlets 8 disposed in the forward wall 3 and in fluid communication with the at least two mixing zones;  at least one fuel inlet F2 disposed in each of the radially inner wall 1, 15 and the radially outer wall 5, 15 and in fluid communication with the at least two mixing zones [of 2A, 2B]; and at least two fuel inlets F2 [e.g. one inner and one outer comprise the at least two fuel inlets.  Furthermore, multiple circumferential fuel injection holes for each flow of fuel F2 are present, as circumferential local fuel variation is taught, col. 3, lines 41-67] disposed in each partition 14, 15 of the at least one partition and in fluid communication with the at least two mixing zones [of 2A, 2B], wherein the at least two mixing zones 2A, 2B are fluidly isolated from one another [separated fully from each other by the partition / plenum 14, 15];   wherein the at least one partition is a plenum wall 14, 15 extending axially from the forward wall to the outlet end;   wherein the at least one partition includes a first plenum wall [inside of 15, 14] and a second plenum wall [outside of 15, 14], the first plenum wall being disposed radially outward of the radially inner wall and the second plenum wall [outside of 15, 14] being disposed radially between the first plenum wall [inside of 15, 14] and the radially outer wall 5, 15; 	   wherein the first plenum wall and the second plenum wall extend axially from the forward wall to the outlet end; 	   wherein the first plenum wall and the second plenum wall are uniformly spaced between the radially inner wall and the radially outer wall [as the first and second plenum walls are parallel, they are uniformly spaced between the walls];      wherein the plurality of oxidizer inlets 8 is oriented to direct oxidizer in an axial direction, and wherein each of the fuel inlets 13 is oriented to direct fuel in a radial direction;   wherein each of the fuel inlets comprise a first plurality of fuel inlets F2 in fluid communication with a first mixing zone and a second plurality of fuel inlets F2 in fluid communication with a second mixing zone; and wherein the first plurality of fuel inlets is coupled to a first fuel circuit, and the second plurality of fuel inlets is coupled to a second fuel circuit operated independently of the first fuel circuit [each fuel circuit is independent for at least selective actuation of each detonation chamber / plenum, 2A, 2B, see col. 5, lines 28-45; col. 6, lines 28-43].  
 
    PNG
    media_image1.png
    546
    802
    media_image1.png
    Greyscale

Claims 1-6, 8, 12, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vise et al (2018/0355822).  Vise et al teach [see Figs. 5, 6, 7] A rotating detonation combustor comprising: a forward wall [includes the nozzle assembly 128, see annotations in dashed lines] disposed at an inlet end of the rotating detonation combustor; a radially inner wall 120, 150 surrounding a longitudinal axis and extending downstream from the forward wall to an outlet end of the rotating detonation combustor; a radially outer wall 118, 150 extending downstream from the forward wall to the outlet end, the radially outer wall 118, 150 surrounding the radially inner wall to define at least one annular plenum between the radially inner wall and the radially outer wall; at least one partition [113 and including the upstream fuel nozzle portion attached thereto, see annotations] proximate to the inlet end and defining at least two mixing zones [downstream of 162], each partition of the at least one partition is uniformly spaced between the radially inner wall and the radially outer wall [i.e. as the partition(s) are parallel to the inner and outer wall, they are uniformly spaced with respect to them]; a plurality of oxidizer inlets [144] disposed in the forward wall [see annotations] and in fluid communication with the at least two mixing zones; at least one fuel inlet 162, 163 disposed in each of the radially inner wall 120, 150 [inner wall has plural fuel inlets, see end of paragraph 0070] and the radially outer wall 118, 150 [outer wall has plural fuel inlets, see end of paragraph 0070] and in fluid communication with the at least two mixing zones; and at least two fuel inlets disposed in each partition [113 and including the upstream fuel nozzle portion attached thereto, see annotations] of the at least one partition and in fluid communication with the at least two mixing zones [nozzle portion of partition has fuel inlets, e.g. radially in and radially out – or plural circumferential fuel inlets 162 for each of fuel locations in Fig. 7 is used for each of the nozzles in Fig. 6], wherein the at least two mixing zones are [clearly] fluidly isolated from one another;   wherein the at least one partition is a plenum wall 113 extending axially from the forward wall to the outlet end;   wherein the at least one partition includes a first plenum wall 113 and a second plenum wall 113 [see Figs. 5, 6], the first plenum wall being disposed radially outward of the radially inner wall 120, 150 and the second plenum wall being disposed radially between the first plenum wall and the radially outer wall 118, 150; 	   wherein the first plenum wall and the second plenum wall 113 extend axially from the forward wall to the outlet end; 	   wherein the first plenum wall and the second plenum wall 113 [see Figs. 5, 6] are uniformly spaced between the radially inner wall 120, 150 and the radially outer wall 118, 150;   wherein the rotating detonation combustor is configured to produce a first pair of detonation waves [multiple detonation waves covers pairs in a single annulus / plenum taught in paragraph 0003] in a first plenum between the radially inner wall and the first plenum wall; a second pair of detonation waves [multiple detonation waves covers pairs in a single annulus / plenum taught in paragraph 0003] in a second plenum between the first plenum wall and the second plenum wall; and a third pair of detonation waves [multiple detonation waves covers pairs in a single annulus / plenum taught in paragraph 0003] in a third plenum between the second plenum wall and the radially outer wall 118, 150; 	   wherein at least one pair of the first pair of detonation waves, the second pair of detonation waves, and the third pair of detonation waves rotate in the same direction through a respective first, second, or third plenum [multiple detonation waves covers pairs in a single annulus / plenum taught in paragraph 0003]; 	   wherein each pair of the first pair of detonation waves, the second pair of detonation waves, and the third pair of detonation waves rotate in the same direction through a respective first, second, or third plenum [see e.g. Fig. 6, 8, wave direction C];	   wherein the plurality of oxidizer inlets 144 is oriented to direct oxidizer in an axial direction, and wherein each of the fuel inlets 162, 163 is oriented to direct fuel in a radial direction [see Fig. 7];   wherein each of the fuel inlets comprise a first plurality of fuel inlets in fluid communication with a first mixing zone and a second plurality of fuel inlets in fluid communication with a second mixing zone; and wherein the first plurality of fuel inlets is coupled to a first fuel circuit, and the second plurality of fuel inlets is coupled to a second fuel circuit operated independently of the first fuel circuit [see paragraph 0087].

    PNG
    media_image2.png
    752
    931
    media_image2.png
    Greyscale

 

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claim 1-10, 12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vise et al (2018/0355822), as applied above, and further in view of Mizener et al (2018/0080412) and optionally by Matt et al (4,455,840) and optionally Snyder (2015/0128599) and optionally either Claflin (2012/0151898) or Falempin et al (9,816,463).  Vise et al teach at least a broad interpretation of uniformly spaced, which can be defined as unvarying in their spacing or being consistent in their spacing.  Vise et al accordingly teach each partition of the at least one partition is uniformly spaced between the radially inner wall and the radially outer wall [i.e. as the partition(s) are parallel to the inner and outer wall, they are uniformly spaced with respect to them] as well as wherein the first plenum wall and the second plenum wall are uniformly spaced between the radially inner wall and the radially outer wall.  Alternately, uniformly spaced may also be regarded as being an equal radial gap between each partition / plenum wall and a respective inner or outer wall, or in other words for Vise, having the radial spacing / gap 121 be equal to each other.  Fig. 6 is illustrated such that the radial spacing / gap 121 for each of the three annotated chambers appears to be the equal and would teach one of ordinary skill in the art to utilize a uniform spacing as an option as part of using the workable ranges in the art.  Furthermore, Mizener (Figs. 16A, 16B) also appear to illustrate uniform spacing using equal radial gaps.  It would have been obvious to one of ordinary skill in the art to make the radial spacing / gap 121 be equal to each other, i.e. to make at least one partition, or the first plenum wall and the second plenum wall, uniformly spaced between the radially inner wall and the radially outer wall, as an obvious matter of using the workable ranges in the art in light of the illustrations of Vise or Mizener.     	Vise et al already teach:  and at least two fuel inlets 162 disposed in each partition of the at least one partition and in fluid communication with the at least two mixing zones [partition has fuel inlets, e.g. radially in and radially out – or plural circumferential fuel inlets 162 for each of fuel locations in Fig. 7 is used for each of the nozzles in Fig. 6].  For an alternate treatment of this limitation, including to cover axially spaced fuel inlets for the plurality / at least two fuel inlets, Matt et al teach at least two fuel inlets 23, 24 disposed in each partition 22 of the at least one partition and in fluid communication with the at least two mixing zones [above and below] and which allow using separate flow paths for ignition vs normal operation.  It would have been obvious to one of ordinary skill in the art to employ axially spaced fuel inlets for the at least two fuel inlets disposed in each partition of the at least one partition and in fluid communication with the at least two mixing zones, as taught by Matt et al, in order to facilitate using separate flow paths for ignition vs normal operation. 	Vise et al further teach wherein the rotating detonation combustor is configured to produce a first pair of detonation waves [multiple detonation waves covers pairs in a single annulus / plenum taught in paragraph 0003] in a first plenum between the radially inner wall and the first plenum wall; a second pair of detonation waves [multiple detonation waves covers pairs in a single annulus / plenum taught in paragraph 0003] in a second plenum between the first plenum wall and the second plenum wall; and a third pair of detonation waves [multiple detonation waves covers pairs in a single annulus / plenum taught in paragraph 0003] in a third plenum between the second plenum wall and the radially outer wall;  	   wherein at least one pair of the first pair of detonation waves, the second pair of detonation waves, and the third pair of detonation waves rotate in the same direction through a respective first, second, or third plenum [multiple detonation waves covers pairs in a single annulus / plenum taught in paragraph 0003];  	     wherein each pair of the first pair of detonation waves, the second pair of detonation waves, and the third pair of detonation waves rotate in the same direction through a respective first, second, or third plenum [see e.g. Fig. 6, 8, wave direction C].  	   Alternately, Snyder [e.g. Fig. 7] provides extrinsic evidence that each of the existing 1st, 2nd 3rd detonation waves 70 rotate in the same circumferential direction 72 [see paragraph 0045] in a given plenum / chamber, and teaches the equivalence of using either a single detonation wave or more than two waves for each chamber.  It would have been obvious to one of ordinary skill in the art to employ pairs of detonation waves 70 that rotate in the same circumferential direction for each of the first, second and third plenums, as the typical / equivalent practice in the art for rotating detonation systems.  As for each pair of waves rotating in the same or opposing directions, Mizener et al teach wherein the rotating detonation combustor is configured to produce a first detonation wave(s) in a first plenum between the radially inner wall and the first plenum wall; a second detonation wave(s) in a second plenum between the first plenum wall and the second plenum wall; and a third detonation wave(s) in a third plenum between the second plenum wall and the radially outer wall;wherein at least one of the first detonation wave(s), the second detonation wave(s), and the third detonation wave(s) rotate in the same direction through a respective first, second, or third plenum [see paragraph 0149 which teaches rotation in the same or opposite directions as equivalents]; 	   wherein each of the first detonation wave(s), the second detonation wave(s), and the third detonation wave(s) rotate in the same direction through a respective first, second, or third plenum [see paragraph 0149 which teaches rotation in the same or opposite directions];	   wherein the first detonation wave(s) rotates in a first direction through the first plenum, the second detonation wave(s) rotates in a second direction through the second plenum, and the third detonation wave(s) rotates in the first direction through the third plenum [see paragraph 0149 which teaches rotation in the same or opposite directions as equivalents]; 	   wherein at least one of the first detonation wave(s), the second detonation wave(s), and the third detonation wave(s) rotate in opposite directions through a respective first, second, or third plenum [see paragraph 0149 which teaches rotation in the same or opposite directions as equivalents].  It would have been obvious to one of ordinary skill in the art to make each of the first, second and third pair of detonation waves of Vise/Snyder, rotate in the same direction as the other pairs or to make at least one pair rotate in an opposite directions as the other pairs, as an obvious matter of using equivalent arrangements in the art.  In combination, Vise et al / Mizener et al and optionally Snyder [where each pair of detonation waves is explicitly taught by Snyder and the teaching of multiple detonation waves in each plenum of Vise et al covers pairs of detonation waves] teach:  wherein the rotating detonation combustor is configured to produce a first pair of detonation waves in a first plenum between the radially inner wall and the first plenum wall; a second pair of detonation waves in a second plenum between the first plenum wall and the second plenum wall; and a third pair of detonation waves in a third plenum between the second plenum wall and the radially outer wall [pairs of detonation waves being from Vise et al and optionally Snyder et al]; 	   wherein at least one pair of the first pair of detonation waves, the second pair of detonation waves, and the third pair of detonation waves rotate in the same direction [taught by Mizener] through a respective first, second, or third plenum; 	   wherein each pair of the first pair of detonation waves, the second pair of detonation waves, and the third pair of detonation waves rotate in the same direction [taught by Mizener] through a respective first, second, or third plenum;	   wherein the first pair of detonation waves rotates in a first direction through the first plenum, the second pair of detonation waves rotates in a second direction through the second plenum, and the third pair of detonation waves rotates in the first direction through the third plenum [taught by Mizener as 2nd direction and 1st direction are opposite directions]; 	   wherein at least one pair of the first pair of detonation waves, the second pair of detonation waves, and the third pair of detonation waves rotate in opposite directions through a respective first, second, or third plenum [taught by Mizener]. 	In the treatment of claim 1, the forward wall [includes the nozzle assembly 128, see annotations in dashed lines] disposed at an inlet end of the rotating detonation combustor were deemed to constitute a forward wall disposed at an inlet end of the rotating detonation combustor.  Alternately, Claflin teaches the forward wall disposed at an inlet end 128 of the rotating detonation combustor [see Figs. 1, 2] and note 28 forms a closed end / wall for the nozzles [see paragraph 0008].  Falempin et al teach [Figs. 3, 4] teach a forward wall 3 disposed at an inlet end of the rotating detonation combustor for the nozzles 8.  To the extent not already disclosed, it would have been obvious to one of ordinary skill in the art to employ a forward wall for the nozzle assembly of Vise et al, as taught by Claflin or Falempin et al, in order to provide a closed detonation chamber and/or provide secure mounting of the nozzle assembly.
 Claims 1-10, 12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falempin et al (9,816,463), as applied above, and further in view of Mizener et al (2018/0080412) and/or Vise et al (2018/0355822) and optionally by Matt et al (4,455,840).   Falempin et al teach a broad interpretation of uniformly spaced, which can be defined as unvarying in their spacing or being consistent in their spacing.  Falempin et al accordingly teach each partition of the at least one partition is uniformly spaced between the radially inner wall and the radially outer wall [i.e. as the partition(s) are parallel to the inner and outer wall, they are uniformly spaced with respect to them] as well as wherein the first plenum wall and the second plenum wall are uniformly spaced between the radially inner wall and the radially outer wall.  Alternately, uniformly spaced may also be regarded as being an equal radial gap between each partition / plenum wall and a respective inner or outer wall.  The radial gap between each partition / plenum wall and a respective inner or outer wall of Falempin appears it is about equal in Figs. 3 or 4.  Alternately, Vise et al equal radial gap between each partition / plenum wall and a respective inner or outer wall Fig. 6 is illustrated such that the radial spacing / gap 121 for each of the three annotated chambers appears to be the equal and would teach one of ordinary skill in the art to utilize a uniform spacing as an option as part of using the workable ranges in the art.  Furthermore, Mizener (Figs. 16A, 16B) also appear to illustrate uniform spacing using equal radial gaps.  It would have been obvious to one of ordinary skill in the art to make the radial spacing / gap 121 be equal to each other, i.e. to make at least one partition, or the first plenum wall and the second plenum wall, uniformly spaced between the radially inner wall and the radially outer wall, as an obvious matter of using the workable ranges in the art.    	Falempin et al already at least one fuel inlet F2 disposed in each of the radially inner wall 1, 15 and the radially outer wall 5, 15 and in fluid communication with the at least two mixing zones [of 2A, 2B]; and at least two fuel inlets F2 [e.g. one inner and one outer comprise the at least two.  Alternately, multiple circumferential fuel injection holes for each flow of fuel F2 are present, as circumferential local fuel variation is taught, col. 3, lines 41-67] disposed in each partition  14, 15 of the at least one partition and in fluid communication with the at least two mixing zones [of 2A, 2B].  Furthermore, Vise et al teach the same limitation in the manner applied above, at least two fuel inlets 162 disposed in each partition of the at least one partition and in fluid communication with the at least two mixing zones [partition has fuel inlets, e.g. radially in and radially out – or plural circumferential fuel inlets 162 for each of fuel locations in Fig. 7 is used for each of the nozzles in Fig. 6].  It would have been obvious to one of ordinary skill in the art to employ a plurality of circumferentially spaced fuel injection inlets for the claimed “at least fuel inlet” and “at two least two fuel inlets”, as taught by Falempin et al or Vise et al, as the typical configuration used in the art to distribute fuel evenly in the mixing zones and/or to facilitate local variation of the fuel as taught by Falempin.  For yet another an alternate treatment of this limitation, including to cover axially spaced fuel inlets for the plurality / at least two fuel inlets, Matt et al teach at least two fuel inlets 23, 24 disposed in each partition 22 of the at least one partition and in fluid communication with the at least two mixing zones [above and below] and which allow using separate flow paths for ignition vs normal operation.  It would have been obvious to one of ordinary skill in the art to employ axially spaced fuel inlets for the at least two fuel inlets disposed in each partition of the at least one partition and in fluid communication with the at least two mixing zones, as taught by Matt et al, in order to facilitate using separate flow paths for ignition vs normal operation. 	Falempin et al teach [col. 4, lines 31-34] but do not illustrate a third detonation chamber and partition: 
“It is obvious that the invention is not limited to two concentric detonation chambers, but could also use more than two concentric detonation chambers [Ex note: 2A, 2B].”  
Mizener et al show a first, second and third detonation chambers 1602 with partitions [shaded] separating them and teach adding detonation chambers increase the thrust / power [see paragraph 00140].  Similarly Vise et al teach first, second, and third detonation chambers with partitions separating them.  It would have been obvious to one of ordinary skill in the art to use a third detonation chamber and additional partition, as taught by either Mizener et al or Vise et al, as consistent with Falempin et al’s teaching of using more than two concentric detonation chambers and to increase the thrust / power generated by using an additional detonation chamber.  In the combination, it would further have been obvious to make the partition(s), the first plenum wall and the second plenum wall, uniformly spaced between the radially inner wall and the radially outer wall, as an obvious matter of using the workable ranges in the art in light of the illustrations of Falempin et al, Vise or Mizener.    	 After modification, Mizener modified by Mizener or Vise et al, teach:  wherein the at least one partition includes a first plenum wall [Falempin] and a second plenum wall [Mizener et al or Vise et al], the first plenum wall being disposed radially outward of the radially inner wall and the second plenum wall being disposed radially between the first plenum wall and the radially outer wall [Mizener et al or Vise et al];  	   wherein the first plenum wall and the second plenum wall extend axially from the forward wall to the outlet end;  	   wherein the first plenum wall and the second plenum wall are uniformly spaced between the radially inner wall and the radially outer wall [Mizener et al or Vise et al];   wherein the rotating detonation combustor is configured to produce a first pair of detonation waves [col. 2, lines 21-27 teaches in each chamber a series of waves, which include a pair] in a first plenum between the radially inner wall and the first plenum wall; a second pair of detonation waves in a second plenum between the first plenum wall and the second plenum wall; and a third pair of detonation waves in a third plenum between the second plenum wall and the radially outer wall [added by Mizener et al or Vise et al].    Mizener teach the claimed invention including the rotating detonation waves in each of the first, second and third plenums rotating in the same or opposite direction to the others [see paragraph 0149 which teaches rotation in the same or opposite directions as equivalents and/or to counteract the generated torque of rotation].  Falempin et al lack an explicit teaching that each of the first, second and third plenums have first, second, and third pairs of detonation waves and their relative directions of rotation in claims 6-10.     Snyder [e.g. Fig. 7] provides extrinsic evidence that each of the existing 1st, 2nd 3rd detonation waves 70 rotate in the same circumferential direction 72 [see paragraph 0045] in a given plenum / chamber, and teaches the equivalence of using either a single detonation wave or more than two [pairs of] waves for each chamber.  It would have been obvious to one of ordinary skill in the art to employ pairs of detonation waves, as taught by Snyder as being equivalent to a single rotating wave.  It would have been obvious to one of ordinary skill in the art to rotate in the same / first circumferential direction for each of the first, second and third plenums, as taught by Snyder, as the typical / equivalent practice in the art for rotating detonation systems.  It would have obvious to one of ordinary skill in the art to make at least one pair of the first pair of detonation waves, the second pair of detonation waves, and the third pair of detonation waves rotate in opposite directions through a respective first, second, or third plenum, as Mizener teaches that rotation in an opposite direction is either equivalent or counteracts the generated torque of rotation  In combination, Falempin, Mizener et al and Snyder teaches, where each pair of detonation waves is explicitly taught by Snyder:    	wherein the rotating detonation combustor is configured to produce a first pair of detonation waves in a first plenum between the radially inner wall and the first plenum wall; a second pair of detonation waves in a second plenum between the first plenum wall and the second plenum wall; and a third pair of detonation waves in a third plenum between the second plenum wall and the radially outer wall; 	   wherein at least one pair of the first pair of detonation waves, the second pair of detonation waves, and the third pair of detonation waves rotate in the same direction [taught by Mizener or Snyder] through a respective first, second, or third plenum; 	   wherein each pair of the first pair of detonation waves, the second pair of detonation waves, and the third pair of detonation waves rotate in the same direction [taught by Mizener or Snyder] through a respective first, second, or third plenum;	   wherein the first pair of detonation waves rotates in a first direction through the first plenum, the second pair of detonation waves rotates in a second direction through the second plenum, and the third pair of detonation waves rotates in the first direction through the third plenum [taught by Mizener as 2nd direction and 1st direction are opposite directions]; 	   wherein at least one pair of the first pair of detonation waves, the second pair of detonation waves, and the third pair of detonation waves rotate in opposite directions through a respective first, second, or third plenum [taught by Mizener]. 
Response to Arguments
Applicant's arguments filed 2/18/2022 have been fully considered but they are not persuasive.  
 First, applicant alleges Falempin are not “uniformly spaced” in the context of each partition of the at least one partition is uniformly spaced between the radially inner wall and the radially outer wall, also alleging the reference is silent on the spacing.  However, the drawings clearly show the partition is parallel to the radially inner wall and the radially outer wall – and this is sufficient to constitute “uniformly spacing”.   Multiple definitions2 of “uniform” are now provided.  By both these definitions, parallel partitions/walls are clearly uniformly spaced as they are consistently spaced from each other or are not varying in their spacing.  Alternately, uniformly spaced may also be regarded as being an equal radial gap between each partition / plenum wall and a respective inner or outer wall, and Vise et al [see previous annotations] and Falempin et al (Figs. 16A, 16B) appear to illustrate the radial gap(s) are equal or about equal and one of ordinary skill in the art to would immediately envision equal radial gaps, in light of the drawings.  Furthermore, the radial gaps being equal is regarded as being an obvious matter of using the workable ranges in the art and using an equal uniform spacing would be readily envisioned for ease of construction and/or design.

Applicant is reminded that  MPEP 2125 states:

	I. DRAWINGS CAN BE USED AS PRIOR ART
Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). However, the picture must show all the claimed structural features and how they are put together. Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928). The origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP § 2121.04 for more information on prior art drawings as “enabled disclosures.”

	
 Applicant’s second allegation is that the Falempin et al and Vise et al do not teach “at least two fuel inlets disposed in each partition of the at least one partition and in fluid communication with the at least two mixing zones.”  For Falempin, the allegation is that there are not two inlets F2 in the each “annular conduit 15”.  In rebuttal, in Falempin the partition is regarded as the overall assembly between the chambers 2A, 2B, not an individual plate – see annotations, noting the double arrows convey the width of the overall partition.  Accordingly, as there is a fuel inlet on top of the partition and on bottom of the partition – that is all that is needed to read on the argued claim limitation.  Furthermore, Falempin and Vise et al [see end of paragraph 0070] each teach using a plurality of circumferentially spaced openings for illustrated fuel opening. In Falempin, each of F2 has multiple circumferential openings, Falempin et al teaching circumferentially varying the fuel in the as circumferential local fuel variation is taught, col. 3, lines 41-67].  Accordingly, there are multiple F2 flows from the partition into each chamber as there plural circumferentially spaced fuel openings.  As applicant contests this point, the previously cited Matt et al reference may optionally be applied to teach this limitation.

    PNG
    media_image1.png
    546
    802
    media_image1.png
    Greyscale

Applicant’s arguments with regard to Vise allege the partitions only include cylindrical wall 113.  However, the partition also includes the fuel nozzle wall, as previously annotated.  Each partition with fuel nozzle walls injects fuel at the top and bottom into two different mixing zones of different chambers and thus meets the claim limitations.   
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

August 10, 2022
	

 



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Definition of “uniform” – “identical or consistent, as from example to example, place to place, or moment to moment:”  https://www.dictionary.com/browse/uniform. 
        Another definition: “uniform” means “having always the same form, manner, or degree : not varying or variable” from https://www.merriam-webster.com/dictionary/uniform.
        By both these definition, parallel walls are clearly uniformly spaced as they are consistently spaced from each other or are not varying in their spacing.  
        2 Definition of “uniform” – “identical or consistent, as from example to example, place to place, or moment to moment:”  https://www.dictionary.com/browse/uniform. 
        Another definition: “uniform” means “having always the same form, manner, or degree : not varying or variable” from https://www.merriam-webster.com/dictionary/uniform.